            Case 4:20-cv-01382-BRW Document 17 Filed 08/31/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

MARY ELLEN KEITH                                                    PLAINTIFF


VS.                             CASE NO. 4:20CV01382 BRW/PSH

KILOLO KIJAKAZI,1 Acting Commissioner,
Social Security Administration                                                    DEFENDANT

                                               ORDER

        The Court has received proposed Findings and Recommendations from Magistrate Judge

Patricia S. Harris. There are no objections. After careful review, the Court concludes that the

Findings and Recommendations should be, and hereby are, approved and adopted in their

entirety as this Court’s findings in all respects.

        IT IS SO ORDERED this 31st day of August, 2021.



                                                     Billy Roy Wilson
                                                     UNITED STATES DISTRICT JUDGE




       Kilolo Kijakazi became Acting Commissioner of Social Security on July 9,
        1

2021, and is the proper defendant. Fed. R. Civ. P. 25(d).
